Citation Nr: 0408595	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-06 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

What evaluation is warranted for post traumatic stress 
disorder (PTSD) from April 4, 2000?


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from June 1965 to May 1967 and 
from May 1968 to April 1969.  He also served in a reserve 
component.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision by the Manchester, New 
Hampshire, Regional Office (RO).  As this claim stems from an 
original award of service connection the issue has been 
restyled in accordance with Fenderson v. West, 12 Vet. App. 
119 (1999). 

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.

 
REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  That statute prescribes VA duties to 
notify the claimant of evidence needed to substantiate a 
claim, of evidence VA will obtain, and of the claimant's 
responsibility to obtain evidence.  It also prescribes VA 
duties to help a claimant obtain relevant evidence.  The VCAA 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  VA duties pursuant thereto are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

In this case, the veteran was notified of the provisions of 
VCAA by a March 2001 letter.  However, instead of advising 
him of the evidence needed for a rating greater than 50 
percent for PTSD, the letter advised him of the evidence 
needed to establish service connection.  Thus, it is not 
clear that the veteran has been given that notice required by 
VCAA and the United States Court of Appeals for Veterans 
Claims (Court).  See Quartuccio v. Principi, 16 Vet. App. 13 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
remand will enable VA to ensure that the veteran is properly 
notified.

Depression seems to be a significant feature of the veteran's 
mental illness, but the etiology thereof is not entirely 
clear.  Notably, service connection is not in effect for 
depression or any other psychiatric disorder save for PTSD.  
If the veteran has a psychiatric disorder that is not related 
to his military service, the symptoms thereof, and the 
functional impairment attributable thereto, should be 
distinguished from the symptoms of, and the functional 
impairment attributable to, PTSD.  He has described an 
unhappy childhood and some distressing events in service, he 
had a marriage of 24 years that ended about the time he was 
sent to prison, and a cerebrovascular accident left him with 
hemiplegia and ended his carpentry career.  Hence, the Board 
finds that a comprehensive social survey-one that addresses 
all significant life events-is needed.  In addition, 
thorough psychological and psychiatric evaluations are needed 
to determine whether a psychiatric disorder other than PTSD 
is present and, if so, to distinguish the functional 
impairment attributable thereto from that attributable to 
PTSD.

Finally, the file includes only two reports from the 
Manchester Vet Center-one dated in November 2000 and the 
other dated in January 2001-though the veteran reported, 
during a December 2000 VA examination, counseling for many 
years at the Vet Center.  The actual counseling records, as 
opposed to a summarizing report, would be helpful in 
assessing the veteran's condition over a period of time, and 
those records must be obtained.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran:

a.  That evidence needed to 
substantiate his claim for an 
evaluation greater than 50 percent 
for PTSD is evidence that PTSD 
alone, causes occupational and 
social impairment with deficiencies 
in most areas such as work, family 
relations, judgment, thinking, or 
mood, due to such symptoms as:  
suicidal ideation; obsessional 
rituals that interfere with routine 
activities; intermittently 
illogical, obscure, or irrelevant 
speech; near-continuous panic or 
depression affecting the ability to 
function independently, 
appropriately, and effectively; 
impaired impulse control such as 
unprovoked irritability with periods 
of violence; spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances including 
work or a similar setting; and 
inability to establish and maintain 
effective relationships.

b.  That it is his responsibility, 
and his alone, to provide the 
foregoing evidence, but VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof, and VA will 
notify him of evidence he identified 
that could not be obtained so that 
he may obtain the evidence himself 
and submit it.

c.  That he must submit to the RO 
any evidence he has in his 
possession pertaining to this claim.

2.  The veteran must identify all VA and 
non-VA health care providers who have 
examined or treated him for psychiatric 
disorders since April 4, 2000.  The RO 
must attempt to obtain records of 
examinations and treatment, that are not 
now associated with the file, from 
identified health care providers, and 
advise the veteran of the results of that 
effort.  Specifically, the RO must obtain 
actual counseling records-not a mere 
summary of the veteran's condition-from 
the Manchester Vet Center.

3.  The veteran must be afforded a 
comprehensive social survey that notes 
the significant events in his life.

4.  Upon completion of the development 
prescribed above, the veteran must be 
afforded VA psychological testing and 
evaluation by an examiner who has not 
previously seen him.  The claim file must 
be sent to the examiner for review.  All 
factors upon which the examiner's opinion 
is based must be set forth in the report.

a.  The examiner must review this 
remand and the claim file, and the 
evaluation report must reflect that 
review.

b.  Testing must include the 
Minnesota Multiphasic Personality 
Inventory, second edition.  If 
scores seem inordinately elevated on 
any scales, rather than attributing 
that result to possibilities, such 
as a "cry for help" or 
prevarication, the examiner should 
render an opinion, based on sound 
medical judgment, experience, 
knowledge of the facts of the case, 
and interview of the veteran, as to 
the actual cause of the elevated 
scores.

c.  If psychiatric disorders other 
that PTSD are diagnosed, the 
examiner must distinguish symptoms 
and functional impairment 
attributable to each disorder.

d.  Axis II diagnoses must not be 
deferred.  If an Axis II diagnosis 
is made, the examiner must address 
its significance and distinguish 
symptoms and functional impairment 
attributable thereto from that 
attributable to any Axis I disorder 
diagnosed.

5.  After the report of the psychological 
evaluation has been associated with the 
file, the veteran must be afforded a VA 
psychiatric examination by an examiner 
who has not previously seen him.  The 
claim file must be sent to the examiner 
for review.  All factors upon which the 
examiner's opinion is based must be set 
forth in the report.

a.  The examiner must review this 
remand and the claim file, and the 
examination report must reflect that 
review.

b.  If psychiatric disorders other 
that PTSD are diagnosed, the 
examiner must distinguish symptoms 
and functional impairment 
attributable to each disorder.

c.  Axis II diagnoses must not be 
deferred.  If an Axis II diagnosis 
is made, the examiner must address 
its significance and distinguish 
symptoms and functional impairment 
attributable thereto from that 
attributable to any Axis I disorder 
diagnosed.

6.  Upon issuance of the notice and 
completion of the development prescribed 
above, the RO must review all of the 
evidence of record, and issue another 
decision.  If the decision is unfavorable 
to the veteran, the RO must issue a 
Supplemental Statement of the Case (SSOC) 
in accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).  The SSOC must address whether 
the appellant was prejudiced by VA's 
failure to issue the required VCAA notice 
in accordance with the chronological 
sequence set forth of 38 U.S.C.A. §§ 
5100, 5103 (West 2002); 38 C.F.R. § 3.159 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


